Beckworth, Judge:
The merchandise involved in this case described as “Priestly Memories,” was imported from Belgium and entered at the port of Few York on March 24,1964. It was assessed with duty at 20 per centum ad valorem under item 256.56, Tariff Schedules of the United States, under the provisions for “Blank books, bound: Diaries, notebooks, and address books.” It is claimed to be properly dutiable at 8½ per centum ad valorem under item 256.58 under the provision for “Blank books, bound: * * * Other.”
When this case was called for trial, the following stipulation was entered into by the plaintiff, appearing by a partner, and counsel for the Government:
The merchandise involved in this case consists of bound blank books, described as Priestly memories, which were classified under Item number 256.56, and assessed at the rate of 20 per cent ad valorem. The merchandise was claimed dutiable under Item 256.58, taking a duty of 8½ per cent ad valorem.
The Government offers to stipulate with the importer that the involved merchandise consists of bound blank books, and are not diaries, not [sic] books or address books.
Do you agree ?
Me. Malhame : Yes.
Judge Watson : Do you stipulate to that ?
MR. Malhame : Yes.
The official papers were offered in evidence and the case submitted.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise described as “Priestly Memories” *54consists of 'bound blank books, not diaries, notebooks, or address books, and is properly dutiable at 8½ per centum ad valorem under item 256.58 of the Tariff Schedules of the United States, as other blank books, bound.
The protest is sustained and judgment will be entered for the plaintiff.